 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is effective as of February 2, 2016 (“Effective Date”)
between OncBioMune Pharmaceuticals, Inc., a Nevada corporation (the “Company”)
and Jonathan F. Head, Ph.D. (“Executive”).

 

RECITAL

 

The Company and Executive desire to enter into this Agreement to ensure the
Company of the services of Executive, to provide for compensation and other
benefits to be paid and provided by the Company to Executive in connection
therewith, and to set forth the rights and duties of the parties in connection
therewith.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereby agree as follows:

 

1. Title; Directorship.

 

(a) Title. The Company hereby employs Executive as Chief Executive Officer, and
Executive hereby accepts such employment, on the terms and conditions set forth
herein. During the term of this Agreement, Executive shall be and have the
title, duties and authority of Chief Executive Officer of the Company and shall
devote his entire business time and all reasonable efforts to his employment
(except that Executive shall be permitted to continue to render services to TMS
BioScience Labs and Sallie Astor Burdine Breast Foundation) and shall perform
diligently such duties as are customarily performed by the Chief Executive
Officer of companies the size and structure of the Company, together with such
other duties as may be reasonably required from time to time by the Board of
Directors of the Company. Without limiting the generality of any of the
foregoing, except as hereafter expressly agreed in writing by Executive,
Executive shall not be required to report to any party other than to the Board
of Directors.

 

(b) Directorship. Management of the Company will, at every election for the
Board of Directors while Executive is employed by the Company as Chief Executive
Officer, use its best efforts to have Executive nominated for a seat on the
Board as a member of the management slate. Executive’s nomination and
continuation as a director shall be subject to the will of the Board of
Directors and the Company’s stockholders, as provided in the Company’s charter
and bylaws. Removal of Executive from, or non-election of Executive to, the
Board of Directors as provided in the Company’s charter and bylaws shall in no
event be deemed a breach of this Agreement by the Company.

 

2. Term. Subject to the provisions for termination hereinafter provided, the
term of this Agreement shall begin on the date hereof and shall end at 11:59
p.m., local time, on February 1, 2019, provided, however, that the term of this
Agreement shall automatically renew for successive one year terms, unless
Executive or the Company gives written notice to the other not less than one
hundred twenty (120) days prior to February 1, 2019 or the expiration of any
such one-year term that he or it, as the case may be, is electing not to so
extend the term of this Agreement (the “Employment Period”). Notwithstanding the
foregoing, the term of this Agreement shall end on the date on which Executive’s
employment is earlier terminated by him or the Company in accordance with the
provisions of Paragraph 7(a) below.

 



  1 

 

 

3. Outside Interests. Executive shall not, without the prior written consent of
the Company, directly or indirectly, during the term of this Agreement, other
than in the performance of duties naturally inherent to the business of the
Company and in furtherance thereof, render services of a business, professional
or commercial nature to any other person or firm, whether for compensation or
otherwise; provided, however, Executive shall be permitted to continue to render
services to TMS BioScience Labs and Sallie Astor Burdine Breast Foundation as
well as attend to outside investments, and serve as a director, trustee or
officer of, or otherwise participate in, educational, welfare, social, religious
and civic organizations so long as such activities do not materially interfere
with his full-time employment hereunder.

 

4. Compensation.

 

(a) Salary. For all services he may render to the Company during the term of
this Agreement, the Company shall pay to Executive the following salary in those
installments customarily used in payment of salaries to the Company’s senior
executives (but in no event less frequently than monthly):

 

(i) for calendar year 2016, a salary of Two Hundred Seventy-Five Thousand
Dollars ($275,000);

 

(ii) for the calendar year beginning on January 1, 2017, and for each calendar
year thereafter during the term of this Agreement, a salary determined by the
Board of Directors, which in no event shall be less than the annual salary that
was payable by the Company to Executive under this Paragraph 4(a) for the
immediately preceding calendar year.

 

(b) Bonus. The Executive shall be eligible for an annual target bonus payment in
an amount equal to ten percent (10%) of his Base Salary (the “Bonus”). The Bonus
shall be determined based on the achievement of certain performance objectives
of the Company as established by the Board of Directors and communicated to the
Executive in writing as soon as practicable after commencement of the year in
respect of which the Bonus is paid. The Bonus may be greater or less than the
target Bonus (ranging from a threshold Bonus to a maximum Bonus), based on the
level of achievement of the applicable performance objectives.

 

(c) Benefits. Executive shall be entitled, subject to the terms and conditions
of the appropriate plans, to all benefits provided by the Company to senior
executives generally from time to time during the term of this Agreement.

 

(d) Vacation. Executive shall be entitled to three (3) weeks of paid vacation
per year, which cannot be carried over from year to year without prior written
approval from the Board.

 

(e) Automobile. Executive shall be entitled to use of a Company automobile (or a
monthly car allowance, not to exceed $500) and the Company shall provide
automobile insurance therefor.

 

(f) Medical/Health Insurance. The Company shall provide Executive with
medical/health insurance.

 

(g) Cell Phone. The Company shall provide Executive with a cell phone.

 

(h) Business Expenses. Upon delivery of proper documentation therefor, Executive
shall be reimbursed for all travel, hotel and business expenses when incurred on
Company business during the term of this Agreement.

 



  2 

 

 

(i) Perquisites. Executive shall be entitled to such perquisites, including use
of an automobile, as are provided by the Company to senior executives generally
from time to time during the term hereof.

 

5. Executive Stock Award/Equity Incentive Plans. During the term of this
Agreement, Executive shall participate in any executive stock award/equity
incentive plans the Company’s Board of Directors may adopt.

 

6. Payment in the Event of Death or Disability.

 

(a) In the event of Executive’s death or Disability during the term of this
Agreement, for a period equal to the lesser of (i) twelve (12) months following
the date of such death or Disability or (ii) the balance of the term that would
have remained hereunder at such date had Executive’s death or disability not
occurred, the Company shall continue to pay to Executive (or his estate)
Executive’s then effective per annum rate of salary, as determined under
Paragraph 4(a), and provide to Executive (or to his family members covered under
his family medical coverage) the same family medical coverage as provided to
Executive on the date of such death or Disability.

 

(b) Except as otherwise provided in Paragraph 6(a), in the event of Executive’s
death or Disability Executive’s employment hereunder shall terminate and
Executive shall be entitled to no further compensation or other payments or
benefits under this Agreement, except as to any unpaid salary, bonus, or
benefits accrued and earned by him up to and including the date of such death or
Disability.

 

(c) For purposes of this Agreement, Executive’s Disability shall be deemed to
have occurred after one hundred fifty (150) days in the aggregate during any
consecutive twelve (12) month period, or after ninety (90) consecutive days,
during which one hundred fifty (150) or ninety (90) days, as the case may be,
Executive, by reason of his physical or mental disability or illness, shall have
been unable to discharge his duties hereunder. The date of Disability shall be
such one hundred fiftieth (150th) or ninetieth (90th) day, as the case may be.
If the Company or Executive, after receipt of notice of Executive’s Disability
from the other, dispute that Executive’s Disability shall have occurred,
Executive shall promptly submit to a physical examination by the chief of
medicine of any major accredited hospital selected by the Company and, unless
such physician shall issue his written statement to the effect that in his or
her opinion, based on his or her diagnosis, Executive is capable of resuming his
employment and devoting his full time and energy to discharging his duties
within thirty (30) days after the date of such statement, such Disability shall
be deemed to have occurred.

 

(d) The payments to be made by the Company to Executive hereunder shall be
offset and reduced by the amount of any insurance proceeds (on a tax-effected
basis) paid to Executive (or his estate) from insurance policies obtained by the
Company other than insurance policies provided under Company-wide employee
benefit and welfare plans.

 

7. Termination.

 

(a) The employment of Executive under this Agreement:

 

(i) shall be terminated automatically upon the death or Disability of Executive;

 



  3 

 

 

(ii) may be terminated for Cause at any time by the Company, with any such
termination not being in limitation of any other right or remedy the Company may
have under this Agreement or otherwise;

 

(iii) may be terminated at any time by the Company without Cause with 30 days’
advance notice to Executive;

 

(iv) may be terminated at any time by Executive with thirty (30) days’ advance
notice to the Company, and shall be terminated automatically if Executive does
not accept assumption of this Agreement by, or an offer of employment from, a
purchaser of all or substantially all of the assets of the Company; or

 

(v) may be terminated at any time by Executive if the Company materially
breaches this Agreement and fails to cure such breach within thirty (30) days of
written notice of such breach from Executive, provided that Executive has given
notice of such breach within ninety (90) days after he has knowledge thereof and
the Company did not have Cause to terminate Executive at the time such breach
occurred.

 

(b) Upon any termination hereunder, Executive shall be deemed automatically to
have resigned from all offices and any directorship held by him in the Company,
unless the Company informs Executive otherwise.

 

(c) Executive’s employment with the Company for all purposes shall be deemed to
have terminated as of the effective date of such termination hereunder (the
“Date of Termination”), irrespective of whether the Company has a continuing
obligation under this Agreement to make payments or provide benefits to
Executive after such date.

 

8. Certain Termination Payments.

 

(a) If Executive’s employment with the Company is terminated by the Company
without Cause or by Executive pursuant to Paragraph 7(a)(v), the Company shall
(i) continue to pay to Executive the per annum rate of salary then in effect
under Paragraph 4(a) and provide him and his family with the benefits described
in Paragraph 4 then in effect (unless the terms of the applicable plans
expressly prohibit the continuation of such benefits after such termination and
cannot be amended, with applicability of such amendment limited to Executive, to
provide for such continuation, in which case the Company shall procure and pay
for substantially similar substitute benefits except for any pension or 401(k)
Plan benefit) for the balance of the term that would have remained hereunder had
such termination not occurred.

 

(b) If Executive’s employment is terminated by the Company with Cause or is
terminated pursuant to Paragraph 7(a)(iv), Executive shall be entitled to no
further compensation or other payments or benefits under this Agreement, except
as to that portion of any unpaid salary and benefits accrued and earned by him
under Paragraph 4 up to and including the Date of Termination.

 

9. Definitions.

 

(a) “Beneficial Owner” shall have the meaning provided in Rule 13d-3 promulgated
under the Exchange Act.

 

(b) “Cause” means:

 

(i) Executive’s conviction of, or plea of “no contest” to, a felony;

 



  4 

 

 

(ii) Executive’s willfully engaging in an act or series of acts of gross
misconduct that result in demonstrable and material injury to the Company; or

 

(iii) Executive’s material breach of any provision of this Agreement, which
breach has not been cured in all material respects within twenty (20) days after
the Company gives notice thereof to Executive.

 

(c) “Person” shall have the meaning provided in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d) and 14(d) thereof, and shall include a “group” (as defined in
Section 13(d) of the Exchange Act).

 

10. Certain Covenants

 

(a) Noncompete and Nonsolicitation. Executive acknowledges the Company’s
reliance on and expectation of Executive’s continued commitment to performance
of his duties and responsibilities during the term of this Agreement. In light
of such reliance and expectation, during the term hereof and for one (1) year
after termination of Executive’s employment and this Agreement under Paragraph 7
hereof, other than termination by the Company without Cause or termination by
Executive pursuant to Paragraph 7(a)(v), Executive shall not, directly or
indirectly, do or suffer any of the following:

 

(i) Own, manage, control or participate in the ownership, management, or control
of, or be employed or engaged by or otherwise affiliated or associated as a
consultant, independent contractor or otherwise with, any corporation,
partnership, proprietorship, firm, association or other business entity, or
otherwise engage in any business, which is in competition with the business of
the Company as and where conducted by it at the time of such termination;
provided, however, that the ownership of not more than five percent (5%) of any
class of publicly traded securities of any entity shall not be deemed a
violation of this covenant;

 

(ii) Solicit the employment of, assist in the soliciting the employment of, or
otherwise solicit the association in business with any person or entity of, any
employee, consultant or agent of the Company; or

 

(iii) Induce any person who is a customer of the Company to terminate said
relationship.

 

(b) Nondisclosure; Return of Materials. During the term of his employment by the
Company and following termination of such employment, Executive will not
disclose (except as required by his duties to the Company), any concept, design,
process, technology, trade secret, customer list, plan, embodiment or invention,
any other intellectual property (“Intellectual Property”) or any other
confidential information, whether patentable or not, of Company of which
Executive becomes informed or aware during his employment, whether or not
developed by Executive. In the event of the termination of his employment with
the Company or the expiration of this Agreement, Executive will return to the
Company all documents, data and other materials of whatever nature, including,
without limitation, drawings, specifications, research, reports, embodiments,
software and manuals that pertain to his employment with the Company or to any
Intellectual Property and shall not retain or cause or allow any third party to
retain photocopies or other reproductions of the foregoing.

 

(c) Executive expressly agrees and understands that the remedy at law for any
breach by him of this Paragraph 10 may be inadequate and that the damages
flowing from such breach are not easily measured in monetary terms. Accordingly,
it is acknowledged that, upon adequate proof of Executive’s violation of any
provision of this Paragraph 10, the Company shall be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach and may withhold any amounts owed to Executive pursuant to this
Agreement. Nothing in this Paragraph 10 shall be deemed to limit the Company’s
remedies at law or in equity for any breach by Executive of any of the
provisions of this Paragraph 10 that may be pursued by the Company.

 



  5 

 

 

(d) If Executive shall violate any legally enforceable provision of this
Paragraph 10 as to which there is a specific time period during which he is
prohibited from taking certain actions or from engaging in certain activities,
as set forth in such provision, then, in such event, such violation shall toll
the running of such time period from the date of such violation until such
violation shall cease.

 

(e) Executive has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company under this
Paragraph 10, and hereby acknowledges and agrees that the same are reasonable in
time and territory, are designed to eliminate competition that otherwise would
be unfair to the Company, do not stifle the inherent skill and experience of
Executive, would not operate as a bar to Executive’s sole means of support, are
fully required to protect the legitimate interests of the Company and do not
confer a benefit upon the Company disproportionate to the detriment to
Executive.

 

11. Withholding Taxes. All payments to Executive hereunder shall be subject to
withholding on account of federal, state and local taxes as required by law.

 

12. No Conflicting Agreements. Executive represents and warrants that he is not
a party to any agreement, contract or understanding, whether an employment
contract or otherwise, that would restrict or prohibit him from undertaking or
performing employment in accordance with the terms and conditions of this
Agreement.

 

13. Severable Provisions. The provisions of this Agreement are severable and if
any one or more of its provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions and any partially
unenforceable provision to the extent enforceable in any jurisdiction
nevertheless shall be binding and enforceable.

 

14. Binding Agreement. The rights and obligations of the Company under this
Agreement shall inure to the benefit of, and shall be binding on, the Company
and its successors and assigns, and the rights and obligations (other than
obligations to perform services) of Executive under this Agreement shall inure
to the benefit of, and shall be binding upon, Executive and his heirs, personal
and legal representatives, executors, successors and administrators. The Company
may assign this Agreement to a purchaser (or an affiliate of a purchaser) of all
or substantially all the assets of the Company. As used in this Agreement, the
“Company” shall mean the Company as hereinbefore defined and any successor or
assign to its assets as aforesaid that becomes bound by all the terms and
provisions of this Agreement. If the Executive should die while any amounts are
still payable to him, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to the Executive’s
devisee, legatee, or other designee or, if there be no such designee, to the
Executive’s estate.

 

15. Notices. Notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given when sent by certified mail, postage
prepaid, addressed to the intended recipient at the address set forth at the end
of this Agreement, or at such other address as such intended recipient hereafter
may have designated most recently to the other party hereto with specific
reference to this Paragraph 15.

 



  6 

 

 

16. Consent to Jurisdiction. Executive and the Company each irrevocably: (i)
submits to the exclusive jurisdiction of the Louisiana courts and the United
States district court(s) in Louisiana for the purpose of any proceedings arising
out of this Agreement or any transaction contemplated by this Agreement; (ii)
agrees not to commence such proceeding except in these courts; (iii) agrees that
service of any process, summons, notice or document by U.S. registered mail to a
party’s address as provided herein shall be effective service of process for any
such proceeding; and (iv) waives any objection to the laying of venue of any
such proceeding in these courts.

 

17. Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
law, any right he or it may have to a trial by jury in respect of any suit,
action or proceeding arising out of this Agreement or any transaction
contemplated by this Agreement. Each party certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
this waiver; and acknowledges that he or it and the other party have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Paragraph 17.

 

18. Waiver. The failure of either party to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision as
to any future violation thereof, or prevent that party thereafter from enforcing
each and every other provision of this Agreement. The rights granted the parties
herein are cumulative and the waiver of any single remedy shall not constitute a
waiver of such party’s right to assert all other legal remedies available to it
under the circumstances.

 

19. Miscellaneous. This Agreement supersedes all prior agreements and
understandings between the parties. This Agreement may not be modified or
terminated orally. All obligations and liabilities of each party hereto in favor
of the other party hereto relating to matters arising prior to the date hereof
have been fully satisfied, paid and discharge. No modification, termination or
attempted waiver shall be valid unless in writing and signed by the party
against whom the same is sought to be enforced.

 

20. Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of Louisiana.

 

21. Captions and Paragraph Headings. Captions and paragraph headings used herein
are for convenience and are not a part of this Agreement and shall not be used
in construing it.

 

22. Enforcement Costs. If any legal action or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any provision of this Agreement,
the successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees, court costs and all expenses even if not taxable as
court costs (including, without limitation, all such fees, costs and expenses
incident to arbitration, appellate, bankruptcy and post-judgment proceedings),
incurred in that action or proceeding, in addition to any other relief to which
such party or parties may be entitled.

 

23. Rejection of Benefits. If Executive chooses not to accept any benefits
offered by the Company herein, the Company shall not reimburse the Executive for
any such benefit or provide a cash equivalent in lieu of providing such benefit.

 



  7 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first set forth above

 

OncBioMune Pharmaceuticals, Inc.         By: /s/ Andrew Kucharchuk   Name:
Andrew Kucharchuk   Title: President   Date: February 2, 2016  

 

/s/ Jonathan F. Head, Ph.D.   Jonathan F. Head, Ph.D.       Date: February 2,
2016  

 



  8 

 

